       Case 2:17-cr-00449-GJP Document 114 Filed 12/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                           CRIMINAL ACTION
                                                    NO. 17-00449-2
NASIR THOMPAS


                                    ORDER

      AND NOW, this 14th day of December 2020, upon consideration of Nasir

Thompas’s Motion for Release (ECF No. 107) and the Government’s Response (ECF No.

112), it is ORDERED that the Motion is DENIED.




                                            BY THE COURT:




                                            /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.




                                        1
